DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10/398,202 and claims 1-36 of US Patent No. 11,183,006. Although the claims at issue are not identical, they are not patentably distinct from each other because matters of differing claim scope between the instant claims and the patented claims would be resolved and obvious to one of ordinary skill in the art in view of the various references cited herein.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2006/0252521 A1 to Gururajan et al. (hereinafter “Gururajan”) in view of the machine translation (provided as prior art by the Applicant) of JP Application No. 04/286163 to Tanaka et al. (hereinafter “Tanaka”) in view of US Publication No. 2015/0288874 A1 to Sivan (hereinafter “Sivan”).

Concerning claim 1, Gururajan discloses a system configured to determine a value of each of one or more game tokens that are put on a game table and constitute one or more stack (paragraphs [0073]-[0080] – imaging system determines values of chips), the system comprising: a camera configured to capture a game token put on the game table and generate an image (paragraphs [0073]-[0080], [0093] - imaging system determines values of chips).
Gururajan lacks providing details about the structure of the game chips, in particular, and Tanaka discloses wherein the game token has a notation of value of the game token on a flat surface and has a first color part representing the value by a color thereof and a second color part not representing the value on a side surface (Fig. 4b, paragraphs [0019] - [0024] - chips have white layers on the outside of a black layer (colored layer) to allow for identification of the value of chip), one or more processor configured to: analyze the image in which the one or more first color part and the one or more second color part appear; and determine the value of the one or more game token that constitute one or more stack and are captured in the image based on the color of the one or more first color part in the image (Fig. 4b, paragraphs [0019] - [0024] - chips have white layers on the outside of a black layer (colored layer) to allow for identification of the value of chip).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the chip structure disclosed by Tanaka in the chip monitoring system disclosed by Gururajan to help easily determine the value of the chips on the game table.
Gururajan discloses using a machine learning algorithm to recognize gaming objects in at least paragraph [0099], however, lacks specifically disclosing, and Sivan discloses one or more processor configured to, using a deep learning technology for image processing (paragraph [0095]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the deep learning for image processing disclosed by Sivan in the chip monitoring system disclosed by Gururajan since deep learning is a subset of machine learning.

Concerning claim 2, Gururajan discloses wherein the one or more processor is configured to determine a position of the game token (paragraphs [0073]-[0080], [0088], [0109]).

Concerning claim 3, Gururajan discloses wherein the one or more processor is configured to determine a total value of the game tokens constituting one stack based on the values and the number of the game tokens (paragraphs [0073]-[0080], [0093]).

Concerning claim 4, Gururajan lacks providing details about the structure of the game chips, in particular, and Tanaka discloses wherein the one or more processor is configured to detect the first color part from the image and determine the value of the game token based on the color of the first color part detected (Fig. 4b, paragraphs [0019] - [0024] - chips have white layers on the outside of a black layer (colored layer) to allow for identification of the value of chip).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the chip structure disclosed by Tanaka in the chip monitoring system disclosed by Gururajan to help easily determine the value of the chips on the game table.

Concerning claim 5, Gururajan lacks providing details about the structure of the game chips, in particular, and Tanaka discloses wherein the game token has a pattern in which at least a part of the first color part is sandwiched by the other color part on the side surface (Fig. 4b, paragraphs [0019] - [0024] - chips have white layers on the outside of a black layer (colored layer) to allow for identification of the value of chip).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the chip structure disclosed by Tanaka in the chip monitoring system disclosed by Gururajan to help easily determine the value of the chips on the game table.

Concerning claim 6, Gururajan lacks providing details about the structure of the game chips, in particular, and Tanaka discloses wherein the one or more processor is configured to determine the number of the one or more game tokens according to a number of the first color parts detected (Fig. 4b, paragraphs [0019] - [0024] - chips have white layers on the outside of a black layer (colored layer) to allow for identification of the value of chip).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the chip structure disclosed by Tanaka in the chip monitoring system disclosed by Gururajan to help easily determine the value of the chips on the game table.

Concerning claim 7, Gururajan discloses wherein the game token, in addition to the first color portion, has information capable of identifying the value, the system further comprising: a reading device configured to read the information from the game token, wherein the one or more processor is configured to inspect whether the value read by the reading device and the value determined based on the first color part match each other or not (paragraphs [0073]-[0080], [0093]).

Concerning claim 8, Gururajan discloses wherein the information is stored in a RFID tag embedded in the game token, and the reading device is a RFID reader (paragraphs [0073]-[0080], [0093]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the  PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715